REED, Judge.
The defendant, Donnie Michael McDaniel, was found guilty by a jury of the crime of petty larceny. He was then adjudged guilty of that offense and sentenced by the Circuit Court for Indian River County, Florida, to six months in the county jail. He appeals from the adjudication of guilt and the sentence.
The defendant contends that the evidence before the trial court was insufficient to sustain the conviction because there was no evidence as to the value of the property stolen. Under the larceny statute, Section 811.021, F.S.1967, F.S.A., a showing of value is essential only to sustain a conviction of grand larceny. That statute does not render value an essential element in the crime of petty larceny. See Escobar v. State, Fla.App.1965, 181 So.2d 193, 17 A.L.R.3d 1390.
In support of his position the defendant has pointed out to us the following language in the concluding paragraph of the opinion of this court in Spencer v. State, Fla.App. 1968, 217 So.2d 331:
There is, however, ample evidence that the wire stolen had some value at the time of the theft. In conformity to F.S. 1967, Section 924.34, F.S.A., we hereby reverse the judgment and vacate the sentence of the trial court with directions to enter judgment of conviction for petty larceny * * (Emphasis added.)
The emphasized language was ,an accurate comment on the record then before the court. It was not intended to imply that proof of the value of the property stolen is essential to sustain a conviction for petty larceny.
The other point presented by the defendant has been reviewed and, in our opinion, does not demonstrate harmful error. The judgment and sentence appealed from are affirmed.
Affirmed.
CROSS, J„ and MINNET, JAMES F., Associate Judge, concur.